DETAILED ACTION
1.          Claims 1-16 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 4/10/2020 and 5/04/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.          Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “precoding the symbol sequences”. There is insufficient antecedent basis for the limitation within the claim.
     a) Claim 1 recites “the symbol sequences being transmitted from different transmitting antennas being different from each other but being transmitted on the same frequency.” It is unclear what is/are “being different from each other” – the symbol sequences or the transmitting antennas.
     b) Claims 2-16, dependent upon claim 1, do not satisfy the deficiencies of the rejected base claim and are also rejected.
     c) Claim 3 recites “…antennas m order to reduce”. It is unclear what is meant by “m order”.
     d) Claim 8 recites “…the transformed symbols”. There is insufficient antecedent basis for the limitation within the claim.
     e) Claim 9, dependent upon claim 8, does not satisfy the deficiencies of the rejected base claim and is also rejected.


Claim Rejections - 35 USC § 103
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
12.        Claims 1-7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0085329 A1 to Ravishankhar et al. (hereinafter “Ravishankhar”) in view of United States Patent Application Publication 2018/0076867 A1 to Murakami et al. (hereinafter “Murakami”).            
            Regarding Claim 1, Ravishankhar discloses a method for operating a communication system, the communication system comprising at least two separate transmitting antennas located on Earth (Ravishankhar: Figures 1A, 1B, 14A-14C, and 15D – illustrates terrestrial transmitting (and in some examples, a receiver) antennas. See also corresponding descriptions in [0006], [0137], and [0142].) and at least two receive antennas located with a distance from Earth (Ravishankhar: Figures 1A, 1B, 14A-14C, and 15D – illustrates satellite receiving (and in some examples, a receiver) antennas. See also corresponding descriptions in [0006], [0137], and [0142]. See also [0073-0074], and [0115].), the receive antennas having directional receiving patterns which cover a common region on Earth in which the at least two separate transmitting antennas are located (Ravishankhar: [0093-0096] – corresponds to a plurality of satellites covering one or more plurality of areas as per a beam radius. See also at least Figures 1A and 1B.), the method comprising:
- precoding the symbol sequences before transmission from the transmitting antennas to the receive antennas (Ravishankhar: [0128-0140] with corresponding figures – describes and illustrates MIMO precoding for a vector of transmission symbols taking place terrestrially or via satellite.) [in order to reduce spatial interference between the symbol sequences] (Examiner considers the preceding an intended result and not a positive recitation of claim language.).
            Although Ravishankhar discloses MIMO spatial multiplexing (Ravishankhar: [0143] and corresponding figures), Ravishankhar does not expressly disclose simultaneously transmitting symbol sequences from the transmitting antennas to the receive antennas by spatial and frequency multiplexing in a time and phase synchronized fashion, the symbol sequences being transmitted from different transmitting antennas being different from each other but being transmitted on the same frequency.
            However, this feature cannot be considered new or novel in the presence of Murakami. Murakami is also concerned with the transmission and reception of signals in a wireless communication environment utilizing a plurality of antennas (Murakami: [0002]). Murakami discloses simultaneously transmitting symbol sequences from the transmitting antennas to the receive antennas by spatial and frequency multiplexing in a time and phase synchronized fashion (Murakami: [0003-0004], [0284], [0316], [0347-0354], and [0514-0515] – corresponds to simultaneous transmission of symbols by spatial, time, or frequency multiplexing in a phase synchronization at an interval, based on a MIMO mode.), the symbol sequences being transmitted from different transmitting antennas being different from each other but being transmitted on the same frequency (Murakami: [0003-0004], [0284], [0316], [0347-0354], and [0514-0515] – the signals/symbols are transmitted from different antennas on a same frequency.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Ravishankhar in view of Murakami to simultaneously transmit symbol sequences from transmitting antennas to receive antennas by spatial and frequency multiplexing in a time and phase synchronized fashion for the reasons of remedying degradation of reception quality in a line-of-sight (LOS) environment (Murakami: [0010]).
            Regarding Claim 2, the combination of Ravishankhar and Murakami discloses [a] method according to claim 1, wherein Ravishankhar further discloses [further comprising]:
- converting the symbol sequences received by the receive antennas from a respective uplink frequency channel to a downlink frequency channel and forwarding the symbol sequences on the downlink frequency channel (Ravishankhar: [0005] and [0133] – corresponds to frequency translation from gateways to user links, having received signals from the satellites.).
            Regarding Claim 3, the combination of Ravishankhar and Murakami discloses [a] method according to claim 1, wherein Ravishankhar further discloses [further comprising]:
- processing the symbol sequences after receipt at the receive antennas (Ravishankhar: [0005-0006] – corresponds to a frequency handover before transmission to user terminals or other gateways.) [in order to reduce spatial interference between the symbol sequences] (Examiner considers the preceding an intended result and not a positive recitation of claim language.), and
- converting the processed symbol sequences from a respective uplink frequency channel to a downlink frequency channel and forwarding the symbol sequences on the downlink frequency channel (Ravishankhar: [0005] and [0133] – corresponds to frequency translation from gateways to user links, having received signals from the satellites.).
            Regarding Claim 4, the combination of Ravishankhar and Murakami discloses [a] method according to claim 1, wherein Ravishankhar further discloses [further comprising]:
- forwarding the symbol sequences from the receive antennas to multiple ground receivers on Earth (Ravishankhar: [0005-0006] – corresponds to a frequency handover before transmission to user terminals or other gateways.).
            Regarding Claim 5, the combination of Ravishankhar and Murakami discloses [a] method according to claim 4, wherein Ravishankhar further discloses the ground receivers are not connected with each other (Ravishankhar: Figures 1A-1B and 14B).
            Regarding Claim 6, the combination of Ravishankhar and Murakami discloses [a] method according to claim 4, wherein Ravishankhar further discloses at least a part of the ground receivers forms a MIMO system (Ravishankhar: [0115-0121], [0131-0133], and [0136-0137] with corresponding figures – corresponds to MIMO with ground stations.).
Regarding Claim 7, the combination of Ravishankhar and Murakami discloses [a] method according to claim 6, wherein Ravishankhar further discloses multiple MIMO systems are formed which are separate from each other (Ravishankhar: [0115-0121], [0131-0133], and [0136-0137] with corresponding figures – corresponds to MIMO with geographically separate ground stations.).
            Regarding Claim 10, the combination of Ravishankhar and Murakami discloses [a] method according to claim 1, wherein Ravishankhar further discloses the transmit antennas are inter-connected with each other via a central processing unit (Ravishankhar: Figures 1A-1B with [0062] – corresponds to inter-connected satellite gateways comprising terrestrial links or satellite constellation links. See also [0133-0134] – a central processing unit is employed in the forward and/or return links.) which supervises the generation of the symbol sequences which are to be transmitted to the receive antennas (Ravishankhar: [0128-0140] with corresponding figures – describes and illustrates MIMO precoding for a vector of transmission symbols taking place terrestrially or via satellite.).
            Regarding Claim 11, the combination of Ravishankhar and Murakami discloses [1] method according to claim 1, wherein Ravishankhar further discloses the receive antennas are satellite based, and preferably based on a single satellite in space (Ravishankhar: Figures 1A-1B illustrates a satellite constellation, comprising either a singular or multiple satellites.).
            Regarding Claim 12, the combination of Ravishankhar and Murakami discloses [a] method according to claim 11, wherein Ravishankhar further discloses the receive antennas are provided on multiple collocated satellites (Ravishankhar: 
            Regarding Claim 15, the combination of Ravishankhar and Murakami discloses [a] method according to claim 1, wherein Ravishankhar further discloses [further comprising]: 
- precoding the symbol sequences before transmission from the transmitting antennas to the receive antennas (Ravishankhar: [0128-0140] with corresponding figures – describes and illustrates MIMO precoding for a vector of transmission symbols taking place terrestrially or via satellite.) [in order to improve robustness against atmospheric impairments] (Examiner considers the preceding an intended result and not a positive recitation of claim language.). 

13.         Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankhar and Murakami, and further in view of United States Patent Application Publication 2018/0279133 A1 to Gayrard (hereinafter “Gayrard”).
            Regarding Claim 13, the combination of Ravishankhar and Murakami discloses [a] method according to claim 1, but the combination does not expressly disclose wherein the receive antennas are located on one high-altitude platform or multiple high-altitude platforms.
            However, this feature cannot be considered new or novel in the presence of Gayrard is similarly concerned with communication of an access network over a geographical, terrestrial area (Gayrard: [0002]). Gayrard discloses receive antennas are located on one high-altitude platform or multiple high-altitude platforms 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Gayrard to provide receive antennas in HAPS for the reasons of extending coverage areas to user terminals (Gayrard: [0009]).
            Regarding Claim 14, the combination of Ravishankhar and Murakami discloses [a] method according to claim 1, wherein Ravishankhar further discloses the transmitting antennas are located on earth on a respective fixed position (Ravishankhar: Figures 1A-1B and [0006]), but the combination does not expressly disclose that the fixed positions being separated from each other by a distance of at least 10 km.
            However, Gayrard suggests the distance between fixed transmitting antennas may be at least 10 km (Gayrard: Figure 2 with [0006] and [0037] – each of the network gateway stations (SP_1, SP_2) are at least separated by a distance of the coverage areas of the HAPS (SHA_1, SHA_2), the coverage areas being at least, for example, 194 km.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Gayrard to provide transmit antennas with HAPS for the reasons of extending coverage areas to user terminals (Gayrard: [0009]).
Regarding Claim 16, the combination of Ravishankhar and Murakami discloses [a] method according to claim 1, but does not expressly disclose deactivating a transmit antenna when it suffers from a too strong rain fade attenuation.
            However, Gayrard suggests deactivating a transmit antenna when it suffers from a too strong rain fade attenuation by the systems (Gayrard: [0021] and [0050] – a communication is “deactivated” based on a meteorological event, wherein a back-up link is activated between the HAPS and another network gateway.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Gayrard to provide transmit/receive antennas with HAPS for the reasons of extending coverage areas to user terminals (Gayrard: [0009]).	

Allowable Subject Matter
14.         Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2017/0149493 A1 to Arapoglou et al. at [0003-0013], [0030-0034], [001-0054], [0058-0064], [0088], [0101];
US PGPub 2018/0191428 A1 to Hemmati et al. at [0004-0007], [0072-0075];
US PGPub 2020/0028575 A1 to Buer et al. at [0039], [0063-0064]; and
US PGPub 2020/0229203 A1 to Hiramatsu et al. at [0002], [0061], [0155-0163].

17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 15, 2021